 UNITED STATES BANKRUPTCY COURT                               Hearing Date: March 6, 2019
 SOUTHERN DISTRICT OF NEW YORK                                Hearing Time: 2:00 p.m.
 -------------------------------------------------------- x
                                                          :
 In re                                                    :         Chapter 11
                                                          :
 TRIDENT HOLDING COMPANY, LLC, et :                                 Case No. 19-10384 (SHL)
 al.,                                                     :
                                                          :         Jointly Administered
                                     Debtors.             :
                                                          ;
 -------------------------------------------------------- x

                  OBJECTION OF THE UNITED STATES TRUSTEE TO
                MOTION OF DEBTORS FOR ENTRY OF A FINAL ORDER
               AUTHORIZING, BUT NOT DIRECTING, THE DEBTORS TO
             (A) PAY CERTAIN PREPETITION EMPLOYEE OBLIGATIONS
              AND (B) CONTINUE EMPLOYEE BENEFIT PROGRAMS AND
                         (II) GRANTING RELATED RELIEF

TO:     THE HONORABLE SEAN H. LANE,
        UNITED STATES BANKRUPTCY JUDGE:

        William K. Harrington, the United States Trustee for Region 2 (the “United States

Trustee”), hereby submits this objection to the entry of a final order granting the Debtors’

Motion (I) Authorizing, But Not Directing, the Debtors To (A) Pay Certain Prepetition

Employee Obligations and (B) Continue Employee Benefit Programs and (II) Granting Related

Relief (the “Wage Motion”), which motion seeks payments pursuant to various incentive

programs. ECF Doc. No. 10. In support thereof, the United States Trustee respectfully states:

                                     PRELIMINARY STATEMENT

        The Wage Motion seeks authority inter alia to pay the Debtors’ employees (i) pre-petition

wages, (ii) a variety of bonuses to certain unspecified employees amounting to an aggregate of

$928,000.00, and (iii) severance payments up to an aggregate of $89,000.00. The post-petition

payment of a pre-petition claim prior to the confirmation of a Plan of Reorganization is not

contemplated by the Bankruptcy Code. However, courts have permitted such payments to be
made under the Doctrine of Necessity. Specifically, with respect to the post-petition payment of

pre-petition wages and benefits, in appropriate circumstances and where the debtor is able to

meet a heavy burden, courts have permitted these payments before confirmation of a Plan of

Reorganization, reasoning that failure to pay ordinary course wages to a debtor’s employees may

result in a disruption to the debtor’s business operations. The courts have also allowed the

payments where there is no harm to the debtor resulting from the payments, because employee

wages and benefits are entitled to priority status under the Bankruptcy Code and would need to

be paid in full in order for the debtor to confirm a plan. Nonetheless, the Doctrine of Necessity

imposes a heavy burden upon the moving party to justify payments that do not follow the

statutory priorities established by the Bankruptcy Code.

       The United States Trustee does not object to the Debtors’ request for authority to pay

their employees’ pre-petition wages, vacation time, and sick leave. But with respect to the

Debtors’ proposal to make post-petition payments to its employees for bonuses that were earned

by the employees pre-petition, not only does the Wage Motion lack sufficient information to

determine if the Debtors have met their heavy burden of proof, but in view of the fact that

presumably some, if not all, of these employees knew that the bonuses earned would not be paid

until sometime after the fourth quarter of 2018, there is no reason why the payments of these

bonuses need to be authorized by the Court outside of the normal bankruptcy scheme. Similarly,

severance payments to former employees should likewise be denied, particularly to the extent

that any severance payment will result in a payment to an individual employee of over the

priority wage cap of $12,870.

       With respect to the Debtors’ request for authority to pay bonuses earned during the post-

petition period and to continue the Debtors’ Bonus Incentive Programs post-petition – which

                                                2
requests do not warrant relief under the Doctrine of Necessity -- the Debtors should seek such

authority by separate motion to this Court.

                                        BACKGROUND

               General Background

        1.     On February 10, 2019 (the “Petition Date”), the Debtors commenced voluntary

cases under chapter 11 of the Bankruptcy Code. ECF Doc. No. 1.

        2.     The Debtors are authorized to continue to operate their businesses and manage

their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code.

        3.     The Debtors’ chapter 11 cases are being jointly administered for procedural

purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure. ECF

Doc. No. 36.

        4.     Trident is a national provider of bedside diagnostic and related services in the

United States. Its services include visits to various locations by x-ray technicians, ultrasound

sonographers, registered nurses, nurse practitioners, and phlebotomists. See Wage Motion, ¶ 9.

        5.     On February 20, 2019, the United States Trustee appointed an Official Committee

of Unsecured Creditors (“Committee”). ECF Doc. No. 91.

        The Wage Motion

        6.     On the Petition Date, the Debtors filed the Wage Motion.

        7.     In addition to fixed compensation, the Debtors seek a final order to pay any and

all amounts due under various incentive bonus programs, to wit: Variable Compensation

Program, Operations Bonus Program, Revenue Cycle Management Incentive Program,



                                                 3
Supervisor Employee Incentive Program, Retention Bonus Program (collectively, the “Incentive

Bonus Programs”). See Wage Motion, ¶ 21.

       8.        After the hearing held on February 11, 2019 on the Debtors’ first day motions, the

Court entered an Interim Order on February 13, 2019 (I) Authorizing, But Not Directing, the

Debtors To (A) Pay Certain Prepetition Employee Obligations and (B) Continue Employee

Benefits Programs and (II) Granting Related Relief (the “Interim Wage Order”). ECF Doc. No.

63.

       9.        The Interim Wage Order provided for the continuation of the Incentive Bonus

Programs, but did not authorize payment under the Incentive Bonus Programs. Id.

       10.       The following chart sets forth the various categories and approximate outstanding

amounts of the Pre-petition Employee Obligations that the Debtors are seeking authority, but not

direction, to pay under the Wage Motion pursuant to the Final Order:

                                                     Approx. Amount Seeking
                                                                                         Approx. Amount Seeking
                       Category                       to Pay During Interim
                                                                                          to Pay on Final Basis
                                                              Period
            Employee Wages and Salaries                    $11,000,000                       $11,000,000
            Independent Contractor Claims                     $1,000,000                     $1,000,000

            Incentive and Bonus Obligations                        $0                         $928,000
            Payroll Processing Expenses                        $167,000                       $167,000
            Accrued PTO2                                      $5,200,000                     $6,900,000
            Employee Benefits Obligations                     $2,000,000                     $2,000,000
            Employee Expense Obligations                      $1,060,000                     $1,060,000
            Severance Plan                                      $32,000                        $89,000
            Workers’ Compensation Programs                     $913,000                       $956,000

                          Total                              $21,372,000                     $24,100,000
        2 These amounts estimate accrued PTO outstanding as of the Petition Date. The Debtors expect that the
        Employees will use PTO in the ordinary course. In addition, the Debtors do not pay out PTO unless and

                                                      4
         until an Employee leaves the company. Thus, the Debtors expect to pay out only a small portion of the
         listed amount.

Wage Motion, ¶ 2 (emphasis added).

        11.     The Wage Motion seeks authority for the entry of a final order to allow the

Debtors to make the payments due under the Incentive Bonus Programs up to $928,000. See

Wage Motion, ¶ 2.

        12.     The Wage Motion seeks authority for the entry of a Final Order to allow the

Debtors to make the payments due under the Severance Plan up to $89,000. See Wage Motion, ¶

2.

        The Incentive Bonus Programs

        13.     Variable Compensation Plan. According to the Debtors, it maintains an

incentive plan (the “Variable Compensation Program”) to reward certain sales Employees for

achieving objectives relating to revenue, business retention, and client development. The

Variable Compensation Program includes both quarterly and annual objectives, and payouts

relating to a particular period are typically made within a few months of the end of such period.

See the Declaration of David F. Smith, III Pursuant to Local Bankruptcy Rule 1007-2 and in

Support of Chapter 11 Petitions and First Day Pleadings, ¶ 76. ECF Doc. No. 18.

        14.     Payments under the Variable Compensation Program for the fourth quarter of

2018 would, in the ordinary course of business, be paid in March 2019. Additionally, a portion of

payments that will eventually be due for the first quarter of 2019 relates to the prepetition period.

Id. at ¶ 78.

        15.     Operations Bonus Plan. The Debtors also maintain a quarterly incentive plan (the

“Operations Bonus Program”) for certain Employees involved in coordinating aspects of the

Debtors’ business operations under their purview. The Debtors assert that approximately 30
                                                       5
Employees are eligible for the Operations Bonus Program. The Operations Bonus Program

awards amounts to the eligible Employees based on the achievement of financial targets relating

to several aspects of the Debtors’ operations that are relevant to each eligible Employee’s

respective business unit, including service volume, laboratory expenses, labor costs, workplace

injuries, and automobile accidents. Id. at ¶ 79.

        16.     Payments under the Operations Bonus Program for the fourth quarter of 2018

would, in the ordinary course of business, be paid in March 2019. Additionally, a portion of

payments under the Operations Bonus Program that will eventually be due for the first quarter of

2019. Id. at ¶ 80.

        17.     Revenue Cycle Management Incentive Plan. The Debtors also maintain a

quarterly incentive plan for certain Employees involved in administering the Debtors’ revenue

cycle management program (the “RCM Incentive Program”). These Employees help collect

receivables on behalf of the Debtors. Id. at ¶ 81.

        18.     As of the Petition Date, no amounts are due and owing for 2018 under the RCM

Incentive Program; however, a portion of bonus payments that will eventually become due for

the first quarter of 2019 may relate to the prepetition period. Id. at ¶ 83.

        19.     Supervisor Employee Incentive Plan. The Debtors also maintain an annual

incentive plan (the “Supervisor Employee Incentive Program”) for certain Employees

performing particular middle-management functions. These Employees help administer several

of the Debtors’ business functions—including operations, financial planning and analysis,

accounting, IT, compliance, and sales—and generally report to departmental leaders. Id. at ¶ 84.




                                                     6
        20.     To the extent bonuses under the Supervisor Employee Incentive Program have

been earned so far in 2019, a portion of such payments that may eventually become due at the

end of the year would relate to the prepetition period. Id. at ¶ 86.

        21.     Retention Bonus Program. The Debtors offer retention bonuses (the “Retention

Bonus Program”) to certain employees. As of the Petition Date, the Debtors have offered

participation in the Retention Bonus Program to Employees for 2019 and 2020. Amounts

payable under the Retention Bonus Program are not earned until the end of the applicable

calendar year. Id. at ¶ 87.

        The Severance Plan

        22.     Severance Plan. Pursuant to the Company’s fully discretionary severance policy,

the Debtors provide severance pay and benefits to certain Employees (the “Severance Plan”). In

addition to payment of a particular number of weeks’ worth of wages, benefits under the

Severance Plan for a particular Employee may also include, at the discretion of senior

management, payment for certain healthcare benefits (i.e., COBRA coverage assistance) and job

placement services. Id. at ¶ 107.

        23.     Currently, three former Employees are receiving payments on account of the

Severance Plan. As of the Petition Date, the remaining payments due to these former Employees

totaled approximately $89,000. However, $40,000 of this amount was due during the Interim

Period and some portion of the $40,000 may have been paid by the Debtors in accordance with

the Interim Order. Two of the Employees currently receiving payments under the Severance Plan

were due amounts in excess of the priority cap during the Interim Period. Id. at ¶ 108.

        24.     The Interim Wage Order, provides as follows:



                                                  7
       The Debtors are authorized, but not directed, in their sole discretion, to maintain
       and administer the Severance Plan in the ordinary course of business and to pay
       any and all amounts due thereunder in the ordinary course of business to the
       extent such amounts do not exceed the priority cap.

See, Interim Wage Order. ECF Doc. No. 63.

                                          DISCUSSION

       A.     The Motion Fails to Support the Payment of Bonuses Under the
              Doctrine of Necessity

       As explained by Judge Lifland in In re Ionosphere Clubs, Inc., 98 B.R. 174, 175-76

(Bankr. S.D.N.Y. 1989), the ability of a Bankruptcy Court to authorize the payment of pre-

petition debt when such payment was needed to facility the rehabilitation of a debtor was first

articulated by the Supreme Court in Miltenberger v. Logansport Ry.Co., 106 U.S. 286 (1882),

and is commonly referred to either as the Doctrine of Necessity or the Necessity of Payment rule.

Under the Doctrine of Necessity, bankruptcy courts may authorize a debtor to make a post-

petition payment with respect to pre-petition claims where evidence is presented demonstrating

that such payments are necessary for the preservation of the estate. See also In re Gull Air Inc.,

112 B.R. 152, 154 (Bankr. W.D. La. 1989) (authorizing the debtor to pay current employees’

pre-bankruptcy wages, salaries, medical benefits and business expense claims. Stated

differently, the Doctrine of Necessity permits the bankruptcy court to authorize the payment of

pre-petition claims prior to confirmation. “To invoke the rule, however, the debtor must show

that the payment is ‘critical to the debtor's reorganization.’” In re C.A.F. Bindery, 199 B.R. 828

(Bankr. S.D.N.Y. 1996) (citations omitted); see also, In re Ionosphere Clubs, Inc., 98 B.R. 174

(under 11 U.S.C. § 105, the court can permit pre-plan payments of a pre-petition obligation when

essential to the continued operation of the debtor).



                                                 8
       The proponent’s burden of proof is a heavy one, and a debtor must show that there is a

necessity to pay, and not merely that the debtor has the ability to pay. Ionosphere Clubs, Inc., 98

B.R. at 179 (finding proponent failed to demonstrate that the payment of certain pre-petition

wages, salary and medical benefits to “non-working employees” would benefit the estate or

creditors and therefore denied the motion); In re Financial News Network, Inc., 134 Bankr. 732,

736 (Bankr. S.D.N.Y. 1991); accord In re NVR L.P., 147 Bankr. 126, 128 (Bankr. E.D. Va.

1992) (“the proponent of the payment must show substantial necessity”). Likewise, convenience,

without necessity, is insufficient. In re C.A.F. Bindery, 199 B.R. 828; Eagle-Picher Indus., Inc.,

124 Bankr. 1021, 1023 (Bankr. S.D.N.Y. Ohio 1991) (payment must be “necessary to avert a

serious threat to the Chapter 11 process”).

       As discussed below, the United States Trustee does not object to the payment of pre-

petition wages to the Debtors’ Employees, of sums up to the statutory cap of $12,850.00.

However, the Debtors’ request for authority to make post-petition payments to its employees for

bonuses that were earned prepetition is not supported by compelling evidence justifying the

necessity to make these prepetition payments outside the scheme provided for in the Bankruptcy

Code. Specifically, the Motion provides no clarity as to what work was performed, who is to

receive a bonus, the position of the employee during the time that the work was performed, when

the work was performed, the amount due to each employee under the specific bonus program,

and so forth. Furthermore, to the extent the Debtors seek authority from this Court to allow it to

continue to administer each of the Bonus Incentive Programs on a going forward basis, the

Debtors must seek such authority by separate motion.




                                                 9
       B.     The Debtors Have Not Demonstrated that Prepetition Payments Due to
              Employees Under the Incentive Bonus Programs and the Severance Plan
              Satisfy the Doctrine of Necessity

       Section 507(a)(4) of the Bankruptcy Code provides that an employee claim for unpaid

wages, salary, or commissions, including vacation, severance, and sick leave pay, is entitled to

fourth priority treatment. 11 U.S.C. § 507(a)(4); see also, e.g., In re Grant Indus., 133 B.R. 514

(Bankr. W.D. Mo. 1991) (acknowledging high payment priority to the claims of employees for

wages, salaries or commissions earned shortly before their employer files for bankruptcy); In re

Performance Transp. Servs., 2013 Bankr. LEXIS 4242, 2013 WL 5492488 (Bankr. W.D.N.Y.

2013) (claims employees filed to obtain payment of wages they earned before the companies

declared bankruptcy were entitled to “wage priority” status under 11 U.S.C.S. § 507(a)(4)). At

the commencement of a bankruptcy case, recognizing the importance of maintaining the status

quo of the estate, a debtor desiring to make payments to its employees that are outside of the

priority scheme set forth in the Bankruptcy Code must present compelling reasons for so doing.

The payment of prepetition employee compensation subject to the priority cap is generally

authorized during the first days of the bankruptcy case in order retain employees and to alleviate

the financial hardship that would be imposed upon employee who would otherwise have to wait

until the confirmation of a plan of reorganization to receive unpaid prepetition compensation.

Although the Interim Order permitted the payment of prepetition wages to current employees,

the continuation of the bonus programs (without the authorization to make bonus payments) and

severance payments to former employees subject to the statutory priority cap of $12,850.00, see

ECF Doc. No. 63, the Debtors now seek a Final Order permitting them to pay bonuses in an

aggregate sum of up to $928,000.00, the amounts due under the Severance Plan up to $89,000,

and permission to continue the Bonus Incentive Programs.

                                                 10
       The Wage Motion provides no specific information as to the myriad of Bonus Incentive

Programs that were offered to the Debtors’ employees pre-petition. At the request of the United

States Trustee, the Debtors have provided additional information about the bonuses they paid --

or intend to pay -- to their respective employees pursuant to the various Bonus Incentive

Programs. However, this information is not publicly available, it was not filed with the Court and

is not addressed in any substantive manner in the Motion. The justification in the Wage Motion

that the wage and salary payments are necessary and critical to avoid employee resignations and

to maintain employee morale, may support the payment of prepetition wages and benefits up to

the statutory priority cap of $12,850.00 (see the Wage Motion, ¶ 79), but that argument is not

persuasive with the request for authority to pay pre-petition bonuses prior to confirmation of a

Plan of Reorganization.

       Initially, it is noted that Section 507(a)(4) provides that wages, salaries and commissions

earned by an individual includes vacation, severance and sick pay. But the statutory provision

contains no mention of bonuses. Nonetheless, some courts have allowed bonuses to be paid

where the bonus was earned within 180 days prior to the petition. See In re: Cardinal Indus., 160

B.R. 83 (Bankr. S.D. Ohio 1993) (“[e]ntitlement to a bonus alone, however, does not establish a

priority claim”… and the focus of 507 should be upon the time the individual performed the

service). Unfortunately, even if this Court were inclined to permit the post-petition payment of a

bonus earned pre-petition, the information contained in the Motion regarding each of the Bonus

Incentive Programs is insufficient to allow the Court to make a reasoned determination as to

whether the Debtors have met their heavy burden. Furthermore, although not entirely clear, it

appears that some – if not all -- of the employees who may have either qualified or earned

bonuses prior to the bankruptcy filing had no expectation in receiving a pre-petition bonus at the

                                                11
time that the petitions were filed. In other words, for these employees, the Debtors’ argument

that the employees would leave because they had not been paid a bonus at or around the first day

of the filing of the Petitions is not persuasive.

        Further, the Debtors’ explanation that their employees will leave for other employment is

simply too remote and speculative and does not substantiate invoking the Doctrine of Necessity

which as previously stated places a heavy burden upon the Debtors to meet. In short, the

Debtors’ request that the Court authorize payments under the Incentive Bonus Program has not

been shown as necessary to avert a serious threat to the Chapter 11 process. See e.g., Ionosphere,

98 B.R. at 175-76 (the justification provided by the union was submitted in the abstract and the

issue of equity will be dealt with at the proper time in terms of distribution pursuant to a plan of

reorganization or otherwise), and In re NVR L.P., 147 Bankr. 126, 128 (Bankr. E.D. Va. 1992)

(the possibility of a consultant dishonoring a non-solicitation agreement is too remote and

speculative to justify invoking the “necessity of payment” rule). Similarly, severance payments

to former employees is even less justified given that the Debtors do not seek to retain these

former employees.

        To that end, the Debtor has failed to meet their burden that payments under the Incentive

Bonus Programs of up to $928,000 and under the Severance Plan of up to $89,000 should be

authorized pursuant to the Doctrine of Necessity. Consequently, the Debtors’ request to make

bonus and severance payments must be denied.

       C.      The Debtors’ Request to Authorize Bonus Payments Earned During the Post-
               Petition Period Should be the Subject of a Separate Motion

        Finally, the Debtors seek authority to continue the bonus programs during the post-

petition period. It is not proper or necessary to seek the continuation of the bonus programs


                                                    12
during the post-petition period pursuant to first day motions, particularly when such programs

may be subject to the provisions under Section 503(c). All post-petition bonuses should be the

subject of a separate motion, specifically addressing the requirements of Section 503(c) of the

Bankruptcy Code.

       WHEREFORE, the U.S. Trustee respectfully requests that the Court deny the Debtors’

requested relief to authorize payments under certain bonus programs and a severance plan, and

grant such other relief as the Court deems fair and just.

Dated: New York, New York
       February 27, 2019


                                              Respectfully submitted,

                                              WILLIAM K. HARRINGTON
                                              UNITED STATES TRUSTEE, Region 2

                                              By: /s/ Brian Masumoto
                                              Brian Masumoto
                                              Trial Attorney
                                              201 Varick Street, Room 1006
                                              New York, New York 10014
                                              Tel. (212) 510-0500




                                                 13
